Citation Nr: 1016123	
Decision Date: 05/01/10    Archive Date: 05/13/10

DOCKET NO.  06-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
March 1966 to February 1968, and in the United States Coast 
Guard from November 1971 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action is required.



FINDING OF FACT

The evidentiary record raises a reasonable doubt as to 
whether the appellant's tinnitus had its onset during active 
military service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). 

Given the dispositions herein, the Board finds that any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Tinnitus Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran testified at his January 2010 Travel Board 
hearing that he had been a Hawk missile launcher crewman 
while he served in the Army; this statement is confirmed by 
his DD Form 214.  He stated that his duties included exposure 
to noise from the training firing of the missiles and from 
the diesel generators used to power the equipment.  The 
Veteran further testified that a tank unit and an artillery 
unit were stationed at his base and that his barracks were 
very close to passing tanks which were very loud.  He stated 
that he had been told that he had tinnitus while he was in 
the Coast Guard.  The Veteran testified that he still 
experiences ringing in his ears and that he had had this 
tinnitus since its onset when he was in the Army.

Review of the evidence of record reveals that the Veteran was 
seen in a VA facility, in January 1990, for complaints of 
decreased hearing acuity in both ears for several weeks.  He 
was noted to have no history of dizziness, tinnitus or head 
trauma.  The associated audiogram report also included a 
notation of no history of tinnitus.  The Veteran was seen, in 
April 1990, for complaints of ear pain; apparently no 
tinnitus was noted.  In April 1999, the Veteran again sought 
VA treatment for complaints of ear pain; it was noted that he 
had a history of otitis externa since September 1998.  The 
clinical assessment was otitis externa and otitis media.

The Veteran underwent a VA audiology examination in June 
2005; he reported that he had been experiencing decreased 
hearing and tinnitus since noise exposure in service.  The VA 
audiologist rendered a clinical assessment that the 
appellant's tinnitus was consistent with excessive noise 
exposure reported in service.  The evidence of record also 
includes an undated statement on a plain piece of paper that 
is apparently from the same VA audiologist; the statement 
indicates that it was the audiologist's opinion that the 
veteran's current tinnitus was at least as likely as not 
related to excessive noise exposure while serving in the 
military.  The Veteran was noted to have been constantly 
exposed to continuous excessive noise in the Army.

The Veteran has stated that he had first noticed ringing in 
ears in service, and he has further stated that the tinnitus 
has continued to the present time.  A veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the 
ears is the sort of condition that is observable by a lay 
person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable 
symptoms).

The evidence unfavorable to the claim for service connection 
in this case consists of the service medical treatment 
records which contain no mention of tinnitus and the 1990 VA 
treatment records which indicate no history of tinnitus.  
Viewing the evidence in the light most favorable to the 
Veteran, the positive evidence of record consists of the fact 
that he currently suffers from tinnitus and that he served in 
an artillery unit as a Hawk missile crewman while he was on 
active duty in the Army.  He also served aboard Coast Guard 
vessels.  There is no evidence of record to contradict the 
Veteran's statements regarding the onset date of his tinnitus 
or the continuity of his tinnitus.  In addition, there is an 
opinion from a VA audiologist that the etiology of the 
appellant's tinnitus is related to his military service.  
38 C.F.R. § 4.87, Diagnostic Code 6260, specifies that a 
compensable rating is payable for recurrent tinnitus.

The Board concludes that evidence for and against the claim 
for service connection for tinnitus is at least in 
approximate balance.  In other words, the record presents a 
reasonable doubt that the Veteran's tinnitus had its onset 
during his active service and has continued to the present.  
The Board will resolve that doubt in the Veteran's favor and 
grant service connection for tinnitus.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The appellant has testified that he was exposed to acoustic 
trauma while he was on active duty in the Army.  He maintains 
that he experienced problems with his ears while he was in 
service.  It should be noted that the appellant entered the 
Army in March 1966, and that for service department testing 
dated prior to October 31, 1967, ASA units must be assumed 
and these need to be converted to ISO (ANSI) units.

Review of the appellant's Army service medical records 
reveals that he underwent a service separation examination in 
January 1968.  This examination also included audiometric 
testing.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
N/A
15
LEFT
0
10
5
N/A
10

Review of the appellant's Coast Guard service medical records 
reveals that he underwent audiometric testing in September 
1972.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
25
10
15
10
15

This testing indicates the presence of some possible hearing 
shift in each ear.

As noted above, it is well established that, while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his hearing-related symptoms.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The Court explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates 
only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.  The evidence of 
record indicates that the appellant may have been exposed to 
acoustic trauma in service by virtue of his activities as a 
Hawk missile crewman and/or his shipboard duties in the Coast 
Guard.  However, no clinical opinion as to whether either the 
current hearing loss is etiologically linked to the 
appellant's in-service noise exposure has been rendered.

The appellant has not been afforded a VA medical examination 
as to this issue.  Although he did undergo audiometric 
testing as a patient in a VA facility in June 2005, the test 
results are unreadable from the graph that is of record.  
Therefore, it is not clear whether or not he meets the 
requirements of 38 C.F.R. § 3.385.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented hearing loss, and he had 
some noise exposure in service.  An undated letter that is 
apparently from a VA audiologist indicates that the 
appellant's hearing loss is at least as likely as not related 
to noise exposure in service.  Furthermore, there is lay 
evidence of record to indicate that the appellant displayed 
symptoms related to the claimed condition while he was in 
service that have continued to the present.  The appellant 
has presented written statements and testimony to that 
effect.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, and that 
the appellant may have had manifestations of the claimed 
hearing loss in service or within one year of service, the 
Board finds that the duty to assist in this case requires 
that an audiometric evaluation should be obtained on remand.

The medical opinion on remand must address the question of 
whether the symptoms noted during the appellant's service may 
or may not have been precursors to his later hearing loss.  
On remand, the AMC/RO should obtain medical opinion evidence 
on this point.  

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to 
the AMC/RO for the following:

1.  Assure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 
38 C.F.R. § 3.159, and any other 
applicable legal precedent has been 
completed.

2.  Contact the appellant to obtain the 
names and addresses of all VA, private, 
or other government health care providers 
and treatment centers where he has been 
treated for any hearing loss since 1975.  
After securing the necessary release(s), 
obtain any such records that have not 
been previously secured.  In particular, 
records associated with the VA audiogram 
performed in June 2005 must be obtained 
and associated with the claims file.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative  also be 
informed of the negative results and be given 
opportunity to secure the records.

4.  After the above development is 
completed, arrange for the Veteran to 
undergo VA audiometric testing by an 
audiologist to determine the nature and 
etiology of his bilateral hearing loss.  
The claims file must be made available to 
the examining audiologist for review in 
conjunction with the audiometric testing.  
The audiologist should ascertain what 
type of employment or activities the 
appellant engaged in following his 
separations from service.  The findings 
should be reported in detail.

If, and only if, the audiometric testing 
demonstrates that the appellant meets the 
38 C.F.R. § 3.385 standard for hearing 
loss in either or both ears, the 
audiologist should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:

a.  On the basis of the clinical record 
and the known development 
characteristics of the diagnosed 
hearing loss, can it be concluded that 
any such currently diagnosed hearing 
loss existed at the time of Veteran's 
separation from the Army in February 
1968?  Prior to the Veteran's entrance 
onto active duty with the Coast Guard 
in November 1971?  At the time of the 
Veteran's separation from the Coast 
Guard in November 1975?  The examiner 
should discuss audiometric testing 
results from 1965 to the present, as 
well as the Veteran's description of 
his in-service hearing loss.

b.  When is the first documented record 
of the existence of hearing loss for 
the Veteran?  The examiner should 
discuss the Veteran's description of 
his exposure to acoustic trauma during 
service, as well as the audiometric 
testing results of record.

c.  Is the Veteran's currently claimed 
hearing loss etiologically related to 
any incident of service, including 
exposure to weapons fire/diesel 
generators/shipboard engines, or is the 
claimed hearing loss more likely due to 
some other cause or causes, including 
post-service noise exposure?

In assessing the relative likelihood as to 
origin and etiology of the Veteran's 
hearing loss, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

5.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.  In this regard, if the 
examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss.  See Jones v. 
Shinseki, No. 07-3060 (U. S. Vet. App. 
March 25, 2010).

6.  Upon receipt of any VA examination 
report, conduct a review to verify that 
all requested opinions have been offered.  
If information is deemed lacking, refer 
the report to the VA examiner for 
corrections or additions.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, review the 
record, including any newly acquired 
evidence, and re-adjudicate the issue on 
appeal.  If the scheduling of any kind of 
medical examination, or the obtaining of a 
medical opinion from any type of 
specialist such as an otolaryngologist, is 
necessary to adjudicate the hearing loss 
service connection issue, especially in 
light of any newly received information, 
that development should be accomplished.  
Ensure that all theories of service 
connection are considered.

8.  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


